DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/868,955 filed on 17 June 2022.
Applicant’s remarks/arguments/amendments to the claims at issue are sufficient to overcome the rejections of the claims under 35 U.S.C. § 112,  § 101, and § 103 set forth in the previous Office Action. Accordingly, the rejections of the claims under 35 U.S.C. § 112, § 101, and § 103 are withdrawn.
Claims 1 and 3-19 have been amended.
Claims 1-20 are currently pending, have been examined, and are allowed. 

Drawings

The drawings submitted 7 May 2020 have been considered and are acceptable.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

In particular, Claim 1 recites: 

A computing device for verifying an age and identity of an adult consumer, the computing device comprising: 

a memory having computer readable instructions stored thereon; and 

at least one processor configured to execute the computer readable instructions to, 

receive adult consumer identity information corresponding to the adult consumer from the adult consumer, 

receive a unique ID (UID) of a reduced-risk device (RRD), the UID of the RRD being a public key corresponding to the RRD,

transmit the adult consumer identity information to an identity verification server to perform age and identity verification of the adult consumer, the transmitting causing the identity verification server to verify an age and identity of the adult consumer based on the adult consumer identity information,

receive results of the performed age and identity verification from the identity verification server, 

generate an encrypted key corresponding to the RRD based on the results of the performed age and identity verification of the adult consumer and the UID of the RRD, and 

transmit the encrypted key to the RRD, the encrypted key causing the RRD to decrypt the encrypted key using the private key in a memory of the RRD, the private key corresponding to the public key, and change an operating state of the RRD to an operable state based on the decrypted key. 

Claim 6 recites: 

A reduced-risk device (RRD) for use with an age and identity verification service, an operating state of the RRD initially being in an inoperable state, the RRD comprising: 

at least one transceiver configured to communicate with at least one computing device;

a memory configured to store a private key corresponding to the RRD; and 

control circuitry configured to, 

receive an encrypted key corresponding to the RRD from a computing device associated with an adult consumer, the encrypted key generated based on a unique ID (UID) corresponding to the RRD and results of an age and identity verification performed on the adult consumer by an identity verification server, the UID of the RRD being a public key corresponding to the private key,

decrypt the encrypted key using the private key, 

determine whether the age and the identity of the adult consumer was successfully verified based on the decrypted key, and 

change the operating state of the RRD from the inoperable state to an operable state based on results of the determining whether the age and the identity of the adult consumer was successfully verified. 

Claim 12 recites: 

An age and identity verification system comprising: 

a reduced-risk device (RRD) including a unique ID (UID) of the RRD, a memory configured to store a private key, and at least one transceiver, wherein an operating state of the RRD is initially in an inoperable state; 

an identity verification server configured to perform age and identity verification related to an adult consumer; 

and a computing device configured to, 

receive adult consumer identity information corresponding to the adult consumer from the adult consumer, 

receive the UID of the RRD, the UID of the RRD being a public key corresponding to the RRD,

transmit the adult consumer identity information and the UID of the RRD to the identity verification server to perform age and identity verification of the adult consumer, 

receive results of the performed age and identity verification from the identity verification server, 

receive an encrypted key corresponding to the RRD based on the results of the performed age and identity verification of the adult consumer, the encrypted key generated based on the UID of the RRD, the UID of the RRD being a public key corresponding to the RRD, and 

transmit the encrypted key to the RRD; and 

the RRD is further configured to decrypt the encrypted key using the stored private key, the private key corresponding to the public key, and change the state of the RRD to an operable state based on the decrypted key. 
With regard to prior art, the closest references located are Stevens et al., US 2016/0211693 (“Stevens”), in view of Bowen et al., US 2018/0093054 (“Bowen”).

However, none of the references disclose the limitation feature(s) comprising at least:

Claim 1: 

receive a unique ID (UID) of a reduced-risk device (RRD), the UID of the RRD being a public key corresponding to the RRD,

transmit the adult consumer identity information to an identity verification server to perform age and identity verification of the adult consumer, the transmitting causing the identity verification server to verify an age and identity of the adult consumer based on the adult consumer identity information,

receive results of the performed age and identity verification from the identity verification server, 

generate an encrypted key corresponding to the RRD based on the results of the performed age and identity verification of the adult consumer and the UID of the RRD, and 

transmit the encrypted key to the RRD, the encrypted key causing the RRD to decrypt the encrypted key using the private key in a memory of the RRD, the private key corresponding to the public key, and change an operating state of the RRD to an operable state based on the decrypted key. 

Claim 6: 

receive an encrypted key corresponding to the RRD from a computing device associated with an adult consumer, the encrypted key generated based on a unique ID (UID) corresponding to the RRD and results of an age and identity verification performed on the adult consumer by an identity verification server, the UID of the RRD being a public key corresponding to the private key,

decrypt the encrypted key using the private key, 

determine whether the age and the identity of the adult consumer was successfully verified based on the decrypted key, and 

change the operating state of the RRD from the inoperable state to an operable state based on results of the determining whether the age and the identity of the adult consumer was successfully verified. 

Claim 12: 

receive the UID of the RRD, the UID of the RRD being a public key corresponding to the RRD,

transmit the adult consumer identity information and the UID of the RRD to the identity verification server to perform age and identity verification of the adult consumer, 

receive results of the performed age and identity verification from the identity verification server, 

receive an encrypted key corresponding to the RRD based on the results of the performed age and identity verification of the adult consumer, the encrypted key generated based on the UID of the RRD, the UID of the RRD being a public key corresponding to the RRD, and 

transmit the encrypted key to the RRD; and 

the RRD is further configured to decrypt the encrypted key using the stored private key, the private key corresponding to the public key, and change the state of the RRD to an operable state based on the decrypted key. 

Accordingly, for the reasons stated above, claims 1, 6, and 12 and dependent claims 2-5, 7-11, and 13-20 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692